DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 4 and 8-11 in the reply filed on 1/31/21 is acknowledged.
Claims 3, 5-7 and 12-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/21.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Allowable Subject Matter
Claims 1-2, 4 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-2, 4 and 8-11 is the inclusion of the limitations the first liquid chamber includes a portion located higher than the second opening; and the second liquid chamber includes a portion located lower than the third opening, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 9,840,085 discloses a liquid ejecting apparatus includes: an attachment unit to which a liquid container that contains liquid is attachable; a liquid ejecting head that ejects the liquid; and a connection portion that is provided on the attachment unit and is detachably inserted into a connection port of the liquid container.  The connection portion has at least one opening of a first flow passage and at least one .
USP 9,409,404 discloses a liquid ejection head is capable of ejecting a liquid through an ejection port, the liquid being supplied from a liquid container with a negative 
pressure generating section.  The liquid ejection head comprises a liquid chamber configured to contain the liquid, a liquid supply section configured to allow the liquid to be supplied from the liquid container to the liquid chamber, and an opening configured to communicate with the liquid chamber and to enable the liquid and/or a gas to flow into the liquid chamber through the opening.  See abstract.
USP 7,465,044 discloses an ink jet recording apparatus supplying ink from a main tank to a head via a sub tank.  The sub tank has two flow paths communicating with the main tank, an atmosphere communicating part, and a liquid exit part to the head.  The liquid in the sub tank is maintained at a constant liquid level position by selecting, between the two flow paths, the flow path having a lower flow path resistance.  Thus, the ink jet recording apparatus can store a predetermined amount of liquid stably in the sub tank.  The ink jet recording apparatus and the liquid supply apparatus are capable, even when the main tank is detached or the ink therein is exhausted, of continuing the recording for a predetermined time or number of sheets, utilizing the ink in the sub tank.  See abstract.
USP 6,969,161 discloses an ink supply system, an ink jet printing apparatus, an ink tank and an ink jet cartridge are provided which, in intermittently supplying ink 
USP 6,726,313 discloses an ink jet printer is disclosed which, only when ink is to be supplied, supplies ink from a main tank disposed outside a carriage and which can effect the supply of ink stably without the leakage of ink.  When it is detected by an ink level sensor that the ink level in a second ink chamber of an ink tank has become lower than a predetermined position, pipes in ports are inserted respectively into slit valves provided in the second ink chamber.  Then, by operating a pump, the air present in the second ink chamber is discharged by suction to increase a negative pressure in the second ink chamber, allowing ink to be supplied from a main tank into the second ink chamber.  Thus, since the supply of ink is performed by a negative pressure, it is possible to prevent the leakage of ink from the portion where the pipe is inserted into the slit valve.  See abstract.
USP 6,520,630 discloses an ink jet recording apparatus which supplies a suitable amount of ink to a main ink tank for supplying ink to a recording head.  The main ink tank placed over a movable carriage includes a first ink chamber which holds ink therein in a free state together with air.  The main ink tank communicates with a sub-ink tank 

Communication with the PTO

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853